Citation Nr: 0312314	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  97-19 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO0 
in St. Louis, Missouri


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the cervical and lumbar spines with sacroiliac 
pain and weakness, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1950 to 
October 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision by the RO in 
St. Louis, Missouri, which increased the veteran's service-
connected back disorder from 20 percent to 40 percent.


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 
 
A review of the claims folder reveals that, despite the fact 
that the file was in the possession of the RO prior to 
November 9, 2000 (the effective date of the VCAA), and 
remained with the RO until May 2003, the RO never advised the 
veteran of the VCAA, and the potential impact this law might 
have on his claim, despite the fact that supplemental 
statements of the case were prepared during that time 
allowing the RO opportunities to inform the veteran of VCAA.  
This violation of due process must be addressed before the 
Board can undertake any action in this claim.

Furthermore, in light of the recent Federal Court decision in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), 
additional evidence obtained by the Board must be reviewed 
and adjudicated by the RO.

In view of the foregoing, the case is remanded for the 
following:
 
1.  The Board finds that there remains a 
further duty to
assist the veteran on his claim for 
entitlement to an increased evaluation 
for degenerative disc disease of the 
cervical and lumbar spines with 
sacroiliac pain and weakness, currently 
evaluated as 40 percent disabling.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  The RO must review the 
claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and 38 C.F.R. § 
3.159 are fully complied with and 
satisfied.

2.  The RO should contact the veteran 
and obtain from him the names and 
addresses of all medical care providers, 
VA or private, who treated him for 
degenerative disc disease of the 
cervical or lumbar spine from December 
2002 to the present.  After securing the 
necessary release, the RO should obtain 
these records for association with the 
claims folder.  If any records cannot be 
obtained, it should be so documented in 
the claims folder.
 
3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


__________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




